           Case 1:17-cv-01370-DAD-SAB Document 87 Filed 03/26/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DEVONTE B. HARRIS,                               )   Case No. 1:17-cv-01370-DAD-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER GRANTING DEFENDANTS’ MOTION
13            v.                                      )   TO EXTEND THE TIME TO FILE OBJECTIONS
                                                          TO THE PENDING FINDINGS AND
14                                                    )   RECOMMENDATIONS
     T. QUILLEN, et al.,
                                                      )
15                   Defendants.                      )   (ECF No. 86)
                                                      )
16                                                    )

17            Plaintiff Devonte B. Harris is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            On March 5, 2021, the undersigned issued Findings and Recommendations recommending that

20   Defendants’ motion for summary judgment be granted in part and denied in part. The Court granted

21   the parties thirty days to file objections.

22            On March 11, 2021, the Court set the case for settlement conference on May 27, 2021 before

23   Magistrate Judge Barbara A. McAuliffe.

24            On March 26, 2021, Defendants filed a motion to extend the time to file objections to the

25   Findings and Recommendations until thirty days after conclusion of the settlement conference.

26   ///
27   ///

28   ///

                                                          1
       Case 1:17-cv-01370-DAD-SAB Document 87 Filed 03/26/21 Page 2 of 2



1             Good cause having been presented, it is HEREBY ORDERED that objections to the Findings

2    and Recommendations shall be filed on or before June 26, 2021.

3
4
5    IT IS SO ORDERED.

6    Dated:     March 26, 2021
7                                                   UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
